People v Williams (2015 NY Slip Op 03391)





People v Williams


2015 NY Slip Op 03391


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2011-06503
 (Ind. No. 6914/10)

[*1]The People of the State of New York, respondent,
vOswin Williams, appellant.


Lynn W. L. Fahey, New York, N.Y. (Kendra L. Hutchinson of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Anthea H. Bruffee, and Melissa King [Davis Polk & Wardwell, LLP], of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered June 3, 2011, as amended September 12, 2011, convicting him of operating a motor vehicle while under the influence of alcohol as a felony (two counts) and operating a motor vehicle without head lamps, upon a jury verdict, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
Contrary to the defendant's contention, the trial court did not err in admitting his hospital records into evidence. The court properly determined that the defendant waived his physician-patient privilege by affirmatively placing his physical condition at issue through defense counsel's cross-examination of Police Officers Daniel Tucker and Delores Mitchell, during which defense counsel attempted to show that the defendant's appearance and behavior were the result of a condition other than intoxication (see People v Gonzalez,  239 AD2d 931, 932; People v Feldmann,  110 AD2d 906; see also Dillenbeck v Hess,  73 NY2d 278, 287).
The defendant's remaining contentions are unpreserved for appellate review and, in any event, without merit.
SKELOS, J.P., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court